DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 7/28/2020, including claims 1-10.
Information Disclosure Statement
Two information disclosure statements (IDSs) submitted on 7/28/2000 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  Haartsen et al (US 2009023355 1), henceforth. ‘551 and further in view of Lee et al ( US 20100029302 ), henceforth, ‘302.
. A method associated with a real-time location system, the method comprising: 
(‘551: , see abstract, methods are disclosed that determine acoustic ranging synchronized to RF communication signals. [0001] The present invention relates to the field of wireless communications in general and, more particularly, to determining the location of wireless communication terminals. )
receiving by a mobile device an RF message, the RF message including timing information associated with 
a time of transmission of the RF message relative to a reference clock in the real-time location system; 
RF transceiver 1 10, a microphone 128, and a controller 140. The transceiver 110 is configured to receive RF signals (message ) having known timing characteristics . [0046] RF signals received by both terminals 100 and 200 from a common communication network which functions as a common reference clock. [0047] For example, the terminals 100 and 200 may be synchronized to operate with a common reference clock) 
in response to the interrupt, reading a value of an audio clock, the value being representative of a time since a start of an audio session associated with a received acoustic signal; 
(‘551: [0045] The controller 140 determines an acoustic signal receipt time relative to the RF signal synchronized clock when the acoustic signal from the other terminal 200 is detected in the microphone signal (Reads on audio session). The controller 140 further determines a propagation time of the acoustic signal from the other terminal 200 to the microphone 128 based on a difference between the acoustic signal generation time and the acoustic signal receipt time, ( Reads on  value of audio clock, which means  the value being representative of a time since a start of an audio session associated with a received acoustic signal.)
synchronizing the audio clock with the reference clock based on the value;
[0047] For example, the terminals 100 and 200 may be synchronized to operate with a common reference clock timing margin of error of 30 .mu.s when an acoustic signal is being used.[0048] The other terminal 200 determines the acoustic signal receipt time relative to the common reference clock. [0076] Accordingly, the terminals 100 and 200 both use the acoustic signal generation time (t.sub.0) to become synchronized to a common reference clock)
and 
determining a location of the mobile device based on the synchronizing the audio clock.
([‘551:, 0082] Although exemplary apparatus and methods have been described with regard to FIGS. 3-6 for how the common reference clock used for acoustic ranging can be synchronized to Bluetooth and/or UMTS signals, the invention is not limited thereto. The common reference clock may additionally or alternatively be synchronized to defined WLAN signals and/or other RF communication signals.  [0083] FIG. 7 illustrates movement of the terminal 100 between three spaced apart locations, along paths 702 and 704. At each of the locations, the terminal 100 determines its distance to terminal 200 using the acoustic signal measurements as described above. microphone that generates a microphone signal that is indicative of incident acoustic signals; a controller that is configured to synchronize a clock in response to the known timing characteristics of received RF communication signals, to determine an acoustic signal generation time relative to the RF communication signal synchronized clock at which the other communication terminal will generate an acoustic signal, to determine an acoustic signal receipt time relative to the RF communication signal synchronized clock when the acoustic signal from the other communication terminal is detected in the microphone signal, to determine a propagation time of the acoustic signal from the other communication terminal to the microphone based on a difference between the acoustic signal generation time and the acoustic signal receipt time, and to determine an acoustic range to the other communication terminal in response to the propagation time of the acoustic signal.)
‘551 does not disclose following limitation, which is disclosed by ‘302, as follows:
generating an interrupt by the mobile device upon receipt of the RF message;
( ’302: [0017])If there is permission, then it instructs the text messaging module 142 to send a reply message back to the first device 100_1 that contains the current location information (obtained from another instance of the RF locator or GPS module 135). In some cases, checking for permission to release location information involves prompting the user of the second device 100_2 to give real-time approval to release location information to the user of the first device 99_
It would have been obvious to a person of ordinary skill  before the time of effective date to combine the limitation of ‘302 with those of  ‘551 for the advantage of  locating other terminals.

Foir claim 2, ‘551 in view of ‘’302 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘551 discloses following limitation:
wherein the RF message is a BLE beacon message.  
([0008] In some further embodiments, the RF transceiver includes a Bluetooth transceiver that operates
 to establish a Bluetooth communication network with the other communication terminal. The controller is further 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al (US 2009023355 1), henceforth. ‘551 in view of  Mohammed ( US 20060172747 ), henceforth, ‘747 
For claim 3, A method associated with a real-time location system, the method comprising: 
(‘551: , see abstract, methods are disclosed that determine acoustic ranging synchronized to RF communication signals. [0001] The present invention relates to the field of wireless communications in general and, more particularly, to determining the location of wireless communication terminals. )
receiving a global clock signal ---; 
(‘551: [0004] GPS receivers with GPS acquisition assistance information, e.g., time and position estimates, satellite ephemeris and clock information . (GPS receivers receive time information and is global time clock.)
transmitting an acoustic signal from a location transmitter at a time synchronized with the reference clock; receiving by a mobile device a clock signal associated with the global clock signal;
(‘551: [0046] More particularly, the measurements of when the terminal 200 generated the acoustic signal and when the acoustic signal was received by the terminal 100 can be synchronized to RF signals received by both terminals 100 and 200 from a common communication network which functions as a common reference clock.)
receiving by the mobile device the acoustic signal; 
(‘551: [0046] the acoustic signal was received by the terminal 100.)
time-stamping, using an audio clock, the received acoustic signal; 
(‘551: [0007] and abstract, The RF transceiver is configured to communicate with another communication terminal across a wireless communication network that uses RF communication signals with known timing characteristics. The microphone generates a microphone signal that is indicative of incident acoustic signals.--- acoustic signal receipt time---. See abstract, A communication terminal can include a RF transceiver, a microphone, and a controller. The controller synchronizes a clock in response to known --- The controller determines an acoustic signal receipt time relative to the RF signal synchronized clock when the acoustic signal from the other communication terminal is detected in the microphone signal.

(‘551: [0047] when the acoustic signal was received by the terminal 100 can be synchronized to RF signals received by both terminals 100 and 200 from a common communication network which functions as a common reference clock.)
determining a location of the mobile device based on the synchronizing the audio clock.
(‘551: [0083] At each of the locations, the terminal 100 determines its distance to terminal 200 using the acoustic signal measurements as described above.)
‘551 does not disclose server with global time clock and reference clocks, as following limitation, which is disclosed clearly by ‘74t, as follows:
receiving a global clock signal at a server
associating a reference clock with the received global clock signal;
(‘747: see claim 4, wherein synchronizing a wireless terminal clock to a server clock comprises synchronizing the server clock to an external time reference and synchronizing the wireless terminal to the external time reference wherein the external time reference comprises a GPS time reference.)
It would have been obvious to a person of ordinary skill  before the time of effective date to combine the limitation of ‘747 with those of  ‘551 for the advantage of  locating other terminals.

For claim 4, ‘551 in view of ‘747 discloses all limitations of subject matter, as applied to preceding claim 3. In addition, ‘551 discloses following limitation:
wherein the global clock signal is a GPS signal.  
(‘551: [0004] GPS receivers with GPS acquisition assistance information, e.g., time and position estimates, satellite ephemeris and clock information . (GPS receivers receive time information and is global time clock.))

For claim 5, ‘551 in view of ‘747 discloses all limitations of subject matter, as applied to preceding claim 3, with the exception of following limitation, which is disclosed by ‘747, as follows:
wherein the global clock signal is a network time protocol (NTP) signal
(‘747: see claim 5, synchronizing the server internal clock to an external time reference and synchronizing 

  It would have been obvious to a person of ordinary skill  before the time of effective date to combine the limitation of ‘747 with those of  ‘551 for the advantage of  locating other terminals. 

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over ‘551 in view of  ‘747 and, further, in view of  HAMAMOTO et al ( US 20130061073 ), henceforth, ‘073.
For claim 6, ‘551 in view of ‘747 disclose all limitations of subject matter, as applied to preceding claim 3, with the exception of following limitation, which is disclosed by ‘073, as follows:
wherein the global clock signal is a signal associated with a global atomic clock.  
(‘073 : [0060] The clock unit 320 is a module for providing clock time information 301 to the calculation unit 330. The clock time information 301 may be global clock time information obtained by means of an atomic clock or the like or local clock time information obtained by means of a counter or the like.)
  It would have been obvious to a person of ordinary skill  before the time of effective date to combine the limitation of ‘073 with those of  ‘551 in view of ‘747  for the advantage of  locating other terminals. With the use of acoustic signal time synchronized with reference clock.

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over ‘551 in view of  ‘747 and, further, in view of  Wu; et al ( US 20090231191 ), henceforth, ‘191.
For claim 7, ‘551 in view of ‘747 disclose all limitations of subject matter, as applied to preceding claim 3, with the exception of following limitation, which is disclosed by ‘191, as follows:
wherein the global clock signal is a cellular network clock signal. 
 (‘191 : [0005] In wired (or wire-line) networks, the global clock is usually provided using a network timing
 reference (NTR), and the terminals, or the nodes, needs to synchronize their own clock to the NTR. In wireless cellular communication, the global clock is usually provided to the user terminals (user equipment) units by a serving base station (BTS) via in-band signaling; a BTS transmits regularly or continuously a beacon or pilot signal based on an internal clock.
.

Claim 9 -10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘551 in view of ‘747 and, further, in view of  Tsai; et al ( US 20180284802 ), henceforth, ‘802.
For claim 9, ‘551 in view of ‘747 disclose all limitations of subject matter, as applied to preceding claim 3, with the exception of following limitation, which is disclosed by ‘802, as follows:
receiving data from an inertial motion sensor located in the mobile device; receiving timing information associated with the received data; associating the timing information and the audio clock, wherein the determining a location of the mobile device based on the synchronizing the audio clock is further based on fusing the data from the inertial motion sensor and associated timing information.  
 (‘802 : [0066] Time-stamping raw data by the visual-inertial sensor obviates the need for complex synchronization tasks. The time stamping processor 404 is further configured for performing time synchronization with the host processor of the mobile unit, which may have a different clock than the control unit 100. The time stamping processor 404 also accounts for data transfer delay between the IMU 502, the control unit 100, cameras 508, 510, and the host processor of the mobile unit. The discrepancy in time stamps for the of inertial measurement data due to different clocks and data transfer delay is corrected by the time stamping processor 404 by adding a constant offset or adjusting for the transfer delay.. [0361] In one implementation, the system further includes a motion detector that (a) tracks a set of inertial readings; (b) ---(c) determines whether the mobile platform is moving or at rest based upon the variance computed; (d) whenever the mobile platform is determined to be moving, performing extended Kalman filtering on the set of time dependent tracking states to determine pose information from the set of time dependent tracking states; and (e) whenever the mobile platform is determined to be static providing a computed pose whenever the mobile platform is determined to be at rest; wherein the computed pose is determined by selectively performing at least one of: (i) propagating a zero velocity
 applied to location information of the pose and change orientation information of the mobile platform using 
information obtained from a gyroscopic sensor
  It would have been obvious to a person of ordinary skill  before the time of effective date to combine the limitation of ‘191 with those of  ‘802 in view of ‘747  for the advantage of  sensing motion and location  of mother terminals with  the use of acoustic signal time synchronized with reference clock.

For claim 10, ‘551 in view of ‘747 disclose all limitations of subject matter, as applied to preceding claim 3 and 9. In addition, ‘551 discloses following limitation:
, wherein the inertial motion sensor is one of an accelerometer, gyroscope, magnetometer, and pressure sensor.  
)’551: [0055] [0055] The terminal 100 may further include an accelerometer.  [0085] the accelerometer module 118 can include a plurality of accelerometer sensors that are arranged to measure acceleration and rotation along a plurality of orthogonal axes, such as along the illustrated horizontal axes Hx and Hy and the vertical axis Hz)
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 8;
wherein the associating a reference clock with the received global clock signal comprises: transmit a clock value associated with the received global clock signal to a micro- controller; triggering, by the micro-controller, an interrupt to the reference clock; and receiving, by the micro-controller a clock value from the reference clock in response to the interrupt.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troxler et al (US 20080004798 ) discloses ;Methods, systems, and computer program products for locating and tracking objects are disclosed. According to one system, a locating device can be configured to 

determine the identification of an object. Further, a tracking system configured to store tracking information associated with the object. A communications system can be configured to communicate a signal to a remote computer device that identifies the location of the object and includes the tracking information associated with the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./INDER P MEHRA/Primary Examiner, Art Unit 2647